EXHIBIT 10.1
THIS DOCUMENT CONSTITUTES PART OF A
PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933
2010 STOCK OPTION GRANT
          THIS GRANT is made as of the 1st day of March, 2010 by Anixter
International Inc., a Delaware corporation (the “Corporation”), to «FirstName»
«LastName» (the “Optionee”).

1.   INCORPORATION OF TERMS       This Grant shall be governed by the attached
Anixter International Inc. Stock Option Terms (the “Terms”), all of the
provisions of which are hereby incorporated herein.   2.   GRANT OF OPTION      
On the terms and conditions stated herein and in the Terms, the Corporation
hereby grants to the Optionee the option to purchase «SO_Grant» Shares as
defined in the Terms for an exercise price of forty-two dollars and seventy-one
cents ($42.71) per Share. This grant is made pursuant to the provisions of the
2006 Stock Incentive Plan.   3.   RIGHT TO EXERCISE       Subject to the
conditions and the exceptions set forth herein and in the Terms, this Option
shall become exercisable for one-third (1/3) of the Shares on March 1, 2012,
one-third (1/3) of the Shares on March 1, 2013, and the remaining Shares on
March 1, 2014.   4.   RIGHT OF RECOUPMENT       The Grant of the Option is
expressly made subject to and conditioned on the following understanding.
Optionee acknowledges and agrees that if (i) the financial results of the
Corporation for its fiscal year immediately preceding the Date of Grant are
restated and (ii) the Compensation Committee of the Board of Directors of the
Corporation (“Committee”) determines, in its sole discretion, that (A) Optionee
engaged in conduct that caused or partially caused the need for the restatement
and (B) a lesser Grant would have been made to Optionee under this Agreement
based on the restated financial results then (i) the Corporation shall have the
right to recoup from Optionee the amount of any overpayment of compensation
attributable to the Grant or such other amount, up to the full compensation
realized by Optionee with respect to the Grant, as the Committee determines, in
its sole discretion, based on its review of the relevant facts (“Recoupment
Amount”) and (ii) the Corporation shall have the right to effect such recoupment
by (A) cancelling the unvested portion of the Option or other options or
restricted stock units held by Optionee, (B) to the extent permitted by law,
offsetting such recoupment obligation against any other obligation of the
Corporation to Optionee, or (C) demanding repayment from Optionee. In the event
that a restatement impacts more than one fiscal year, the Corporation may
exercise this recoupment right with respect to each fiscal year that is subject
to restatement. This recoupment right shall be a separate contract right
enforceable by the Corporation against Optionee and shall be in addition to, and
not in substitution for, any and all other rights or remedies that the
Corporation may have against Optionee with respect to Optionee’s conduct and the
restatement, including any right the Corporation may have under Section 304 of
the Sarbanes-Oxley Act of 2002. The Corporation shall also be entitled to
(i) interest on the Recoupment Amount at a reasonable rate of interest and
(ii) to reimbursement of all costs of collection.

 



--------------------------------------------------------------------------------



 



«FirstName» «LastName»
2010 STOCK OPTION GRANT
Page 2

5.   TERM OF OPTION       This Option shall in any event expire in its entirety
March 1, 2020. This Option shall further expire as set forth in the Terms.   6.
  EXERCISE CONSTITUTES AGREEMENT TO REFRAIN FROM COMPETITION       By exercising
any portion of this Option, the Optionee will be signifying the agreement of
Optionee to refrain for a period of nine months from the termination of
Optionee’s employment with the Corporation and its subsidiaries, from
participating in any activities which are competitive with any activities of the
Corporation or its subsidiaries in which the Optionee participated.
Participation shall not include the ownership of less than 1% of a publicly
traded security.

          IN WITNESS WHEREOF, the Corporation has caused this Grant to be
executed on its behalf by its officer duly authorized to act on behalf of the
Corporation.

            ANIXTER INTERNATIONAL INC.
a Delaware corporation
      By:           Dennis J. Letham            Its:   Executive Vice President
— Finance        and Chief Financial Officer     

 